Title: Extract of a Letter, [before 6 September 1770]
From: Franklin, Benjamin
To: 


[Before September 6, 1770]
Mr. Wilkes seems to be enjoying the solid Advantages of his Popularity with little Noise. The Boston Affair is a general Subject of Conversation, but, like every other American Concern, is so enveloped with Prejudices and Misrepresentations, that the still Voice of Truth and Candour is not heard. They are Rebels——Aggressors, with a long &c. of ministerial Epithets. I am sorry to find an Observation made concerning Corsica, verified in England. Every Englishman considers himself as King of America, and peculiarly interested in our Subjection; it gratifies his Pride, and he is at the same Time free from any Apprehensions of suffering himself. As to Relief from the Wisdom and Tenderness of Administration, Hope itself is gone, even with our most sanguine Friends. We have no other Resource but in our own Virtue and Resolution, which our Enemies allow will prevail, if we can but persevere.
You desired me to write you, whether your Non-importation was really felt, and if not, to what it is owing? I have made the best Enquiry, and find it has had little Effect on the Manufacturers, who, like stupid Animals, must smart before they will move. The Russian War has had some Effect——Germany, and even France, it is said, take off very considerable. That the Ministry play into each others Hands, to serve their own arbitrary Purposes in each Kingdom, so as to relax the former Systems of Politics and Commerce, seems too forced a Conjecture——but that Merchants are encouraged by the Promises of Ministry, even to Indemnification, is universally believed; and the Owner of the Malt-ship, sent back from Philadelphia, now makes no Secret of the Intention of his Voyage. Unjust and tyrannical Notions of Colony Government, seem too much to prevail, even among the Sons of Liberty.
